Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 08/04/2021 regarding the rejection under double patenting have been fully considered but they are not persuasive. Applicant wishes to address the double patenting rejection when allowable subject matter is determined. Therefore, the double patenting rejection stands.

Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 08/04/2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant’s arguments with respect to independent claims 17 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 17-21, 23-28, 34-40, and 42-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-6, 9-14, 20 of U.S. Patent No. 9,689,942. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 5-6, 9-14, 20 of ’92 teach all the limitations found in claims 17-21, 23-28, 34-40, and 42-43 of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-18, 20-21, 23-28, and 34-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradshaw (WO 96/04844), in view of Otvos (US 2005/0222504).

Regarding claim 17, Bradshaw teaches an NMR analyzer, comprising: 
[Fig. 1, wherein part of a NMR console is shown. See also rest of reference.]; 
	at least one temperature sensor [Pages 13-14, wherein the temperatures are controlled and therefore, have to be known. Therefore, a temperature is sensed. See also rest of reference.]; and 
	at least one processor in communication with the NMR console, wherein the at least one processor is configured to apply a post-signal collection temperature sensitivity correction to signal data, wherein the at least one processor is configured to adjust NMR signal intensity associated with an in vitro biosample undergoing analysis using a correction factor that varies based on (i) ambient temperature data from the at least one temperature sensor [Page 13-14, see equation 3 and how the intensity is corrected by B(T) which empirically takes into account the binding effects which is based on the measured temperature. See also rest of reference.] and (ii) a model of temperature sensitivity of NMR signal intensity over a defined ambient temperature range [See Equation 3, wherein the model is the equation that relates intensity to a variable that is dependent on temperature. The Temperature range also includes 20 to 36 degrees C, see page 14. See also rest of reference.]; and
	wherein the at least one processor is configured to generate quantitative measurements of at least one target analyte in the in vitro biosample using the ambient temperature data [Pages 13-14, wherein the concentration of boron is determined. Page 18, Blood samples containing Boron are experimented on. Further, the reference teaches using in vitro samples.].

	Otvos, which is also in the field of NMR, teaches at least one temperature sensor onboard or proximate the NMR console [¶0110, wherein there are a plurality of temperature sensors in system 10 which includes the NMR apparatus. The temperature can be monitored during data collection and therefore, there are temperature sensors in the NMR apparatus. See also rest of reference.]. 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Bradshaw with the teachings of Otvos because both Bradshaw and Otvos are in the field of determining concentrations of substances using NMR [Bradshaw – Pages 13-14; Otvos - ¶0025] and because both Bradshaw and Otvos teach that temperature has an effect on determining concentrations using NMR [Bradshaw – Pages 13-14; Otvos - ¶0061; ¶0109-0110]. Otvos further teaches that it is known in the art to provide temperature sensors in multiple different locations including inside and proximate the NMR system [Otvos - ¶0061; ¶0109-0110]. 

Regarding claim 18, Bradshaw and Otvos teach the limitations of claim 17, which this claim depends from.
	However, Bradshaw is silent in teaching wherein the at least one processor is configured to generate quantitative measurements that are accurate to within +/- 2% over the defined ambient temperature range, as measured by a trimethyl acetic acid (TMA) control sample.
[¶0126, wherein a TMA control is used and therefore, will be accurate according to the +/- 2%. See also rest of reference. ¶0104 of the current application teaches that Otvos teaches accurate measurements using the TMA control.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Bradshaw with the teachings of Otvos because both Bradshaw and Otvos are in the field of determining concentrations of substances using NMR [Bradshaw – Pages 13-14; Otvos - ¶0025] and because both Bradshaw and Otvos teach that temperature has an effect on determining concentrations using NMR [Bradshaw – Pages 13-14; Otvos - ¶0061; ¶0109-0110]. Otvos further teaches that it is known in the art to provide temperature sensors in multiple different locations including inside and proximate the NMR system [Otvos - ¶0061; ¶0109-0110].

Regarding claim 20, Bradshaw and Otvos teach the limitations of claim 17, which this claim depends from.
	Bradshaw further teaches wherein the post-signal collection sensitivity correction is configured to allow for ambient temperature fluctuation of at least 12 degrees F (7 degrees C) within the defined temperature range [Page 14, the Temperature range also includes 20 to 36 degrees C. See also rest of reference.].

Regarding claim 21, Bradshaw and Otvos teach the limitations of claim 17, which this claim depends from.
	Bradshaw further teaches wherein the NMR analyzer is configured to analyze in vitro biosamples, and wherein the at least one processor can generate a quantitative measurement of at least one target analyte in a respective in vitro biosample that is accurate to within +/-10% [Page 14, the concentrations varied from actual 10% at best. See also rest of reference.].

Regarding claim 23, Bradshaw and Otvos teach the limitations of claim 17, which this claim depends from.
	Bradshaw further teaches wherein the model is a linear or polynomial standardized model used for a plurality of different NMR analyzers [See Pages 13-14 and equation 3, wherein the model is considered the equation and the same model can be used for other NMR devices. See also rest of reference.].

Regarding claim 24, Bradshaw and Otvos teach the limitations of claim 17, which this claim depends from.
	Bradshaw further teaches herein the model is based on data from in situ temperature versus signal measurements taken over a subset of the defined ambient temperature range at a field use site at installation [See Equation 3, wherein the model is the equation that relates intensity to a variable that is dependent on temperature and is determined empirically. The Temperature range also includes 20 to 36 degrees C, see page 14. See also rest of reference.].
[¶0112. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Bradshaw with the teachings of Otvos because both Bradshaw and Otvos are in the field of determining concentrations of substances using NMR [Bradshaw – Pages 13-14; Otvos - ¶0025] and because both Bradshaw and Otvos teach that temperature has an effect on determining concentrations using NMR [Bradshaw – Pages 13-14; Otvos - ¶0061; ¶0109-0110]. Otvos further teaches that it is known in the art to provide temperature sensors in multiple different locations including inside and proximate the NMR system [Otvos - ¶0061; ¶0109-0110].

Regarding claim 25, Bradshaw and Otvos teach the limitations of claim 17, which this claim depends from.
	Bradshaw further teaches wherein the NMR analyzer is configured to evaluate at least one target analyte in at least one type of in vitro biosample, wherein the NMR console can operate in an environment having an ambient temperature range of between 60-85 degrees F while allowing for temperature fluctuations of at least 10 degrees [Page 14, the Temperature range also includes 20 (68 degrees F) and 39 degrees C (85 degrees F). See also rest of reference.], and wherein the at least one processor is configured to apply the post-signal correction to generate clinical quantitative measurements using NMR signal obtained at temperatures in the temperature range  [Pages 13-14, wherein the concentration of boron is determined. Page 18, Blood samples containing Boron are experimented on. Further, the reference teaches using in vitro samples.].

Regarding claim 26, Bradshaw and Otvos teach the limitations of claim 17, which this claim depends from.
	Bradshaw further teaches wherein the NMR analyzer is configured to evaluate at least one analyte in a human blood plasma or serum in vitro biosample [Pages 13-14, wherein the concentration of boron is determined. Page 18, Blood samples containing Boron are experimented on. See claim 3 and rest of reference for blood serum. Further, the reference teaches using in vitro samples.], wherein the NMR console can operate in an environment having an ambient temperature range of between 60-85 degrees F while allowing for temperature fluctuations of at least 10 degrees [Page 14, the Temperature range also includes 20 (68 degrees F) and 39 degrees C (85 degrees F). See also rest of reference.], and wherein the at least one processor is configured to apply the post- signal correction to generate clinical quantitative measurements to NMR signal obtained at temperatures in the ambient temperature range of between 60-85 degrees F  [Pages 13-14, wherein the concentration of boron is determined. Page 18, Blood samples containing Boron are experimented on. Further, the reference teaches using in vitro samples.].
	However, Bradshaw is silent in teaching a plurality of analytes. 
	Otvos further teaches a plurality of analytes [¶0058-0059, wherein it is possible to determine the concentrations of the different constituent lipoprotein classes. ¶0088, the concentrations of LDL, HDL, and VLDL can be determined. See also rest of reference.].
[Bradshaw – Pages 13-14; Otvos - ¶0025] and because both Bradshaw and Otvos teach that temperature has an effect on determining concentrations using NMR [Bradshaw – Pages 13-14; Otvos - ¶0061; ¶0109-0110]. Otvos further teaches that it is known in the art to provide temperature sensors in multiple different locations including inside and proximate the NMR system [Otvos - ¶0061; ¶0109-0110].

Regarding claim 27, Bradshaw and Otvos teach the limitations of claim 17, which this claim depends from.
	Bradshaw further teaches wherein the at least one processor can generate measurements of at least one analyte in respective in vitro biosamplesPage 3 of 10Response to NFOA Dated March 4, 2021PATENT Attorney Docket No. 057618-1053860that have +/- 10 % accuracy [Page 14, the concentrations varied from actual 10% at best. See also rest of reference.] using NMR signal from the NMR analyzer that operates within a 60-85 degree F ambient temperature range [Page 14, the Temperature range also includes 20 (68 degrees F) and 39 degrees C (85 degrees F). See also rest of reference.].
	However, Bradshaw is silent in teaching a plurality of analytes. 
	Otvos further teaches a plurality of analytes [¶0058-0059, wherein it is possible to determine the concentrations of the different constituent lipoprotein classes. ¶0088, the concentrations of LDL, HDL, and VLDL can be determined. See also rest of reference.]. Otvos further teaches wherein the at least one processor can generate measurements of a plurality of [¶0126, wherein a TMA control is used and therefore, will be accurate according to the +/- 2%. See also rest of reference. ¶0104 of the current application teaches that Otvos teaches accurate measurements using the TMA control.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Bradshaw with the teachings of Otvos because both Bradshaw and Otvos are in the field of determining concentrations of substances using NMR [Bradshaw – Pages 13-14; Otvos - ¶0025] and because both Bradshaw and Otvos teach that temperature has an effect on determining concentrations using NMR [Bradshaw – Pages 13-14; Otvos - ¶0061; ¶0109-0110]. Otvos further teaches that it is known in the art to provide temperature sensors in multiple different locations including inside and proximate the NMR system [Otvos - ¶0061; ¶0109-0110].

Regarding claim 28, Bradshaw and Otvos teach the limitations of claim 17, which this claim depends from.
	Bradshaw further teaches wherein the NMR analyzer is configured to evaluate at least one analyte in a urine in vitro biosample  [Pages 13-14, wherein the concentration of boron is determined. Page 18, Blood samples containing Boron are experimented on. See claim 3 and page 21 for blood serum and urine. Further, the reference teaches using in vitro samples.], wherein the NMR console can operate in an environment having an ambient temperature range of between 60-85 degrees F while allowing for temperature fluctuations of at least 10 degrees [Page 14, the Temperature range also includes 20 (68 degrees F) and 39 degrees C (85 degrees F). See also rest of reference.], and wherein the at least one processor is configured to apply the post-signal correction to generate quantitative measurements to NMR signal obtained at temperatures in the ambient temperature range of between 60-85 degrees  [Pages 13-14, wherein the concentration of boron is determined. Page 18, Blood samples containing Boron are experimented on. Further, the reference teaches using in vitro samples.].
	However, Bradshaw is silent in teaching a plurality of analytes. 
	Otvos further teaches a plurality of analytes [¶0058-0059, wherein it is possible to determine the concentrations of the different constituent lipoprotein classes. ¶0088, the concentrations of LDL, HDL, and VLDL can be determined. See also rest of reference.]. Otvos also teaches wherein the NMR analyzer is configured to evaluate a plurality of analytes in a urine in vitro biosample [¶0050]. 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Bradshaw with the teachings of Otvos because both Bradshaw and Otvos are in the field of determining concentrations of substances using NMR [Bradshaw – Pages 13-14; Otvos - ¶0025] and because both Bradshaw and Otvos teach that temperature has an effect on determining concentrations using NMR [Bradshaw – Pages 13-14; Otvos - ¶0061; ¶0109-0110]. Otvos further teaches that it is known in the art to provide temperature sensors in multiple different locations including inside and proximate the NMR system [Otvos - ¶0061; ¶0109-0110].

Regarding claim 34, the same reasons of rejection as claim 17 above also apply to the current claim.  Claim 34 is merely the non-transitory computer readable medium version of apparatus claim 17. 

Regarding claim 35, Bradshaw and Otvos teach the limitations of claim 34, which this claim depends from.
	Bradshaw further teaches wherein the computer readable code that generates the measurements is configured to generate clinical measurements of at least one target analyte in respective in vitro biosamples [Pages 13-14, wherein the concentration of boron is determined. Page 18, Blood samples containing Boron are experimented on. Further, the reference teaches using in vitro samples.].

Regarding claim 36, Bradshaw and Otvos teach the limitations of claim 35, which this claim depends from.
	Bradshaw further teaches wherein the measurements are accurate to within +/-10 % [Page 14, the concentrations varied from actual 10% at best. See also rest of reference.], and wherein the target analytes include Boron [Pages 13-14, wherein the concentration of boron is determined. Page 18, Blood samples containing Boron are experimented on. Further, the reference teaches using in vitro samples.].
	However, Bradshaw is silent in teaching wherein the target analytes include lipoproteins.
[¶0126, wherein a TMA control is used and therefore, will be accurate according to the +/- 2%. See also rest of reference. ¶0104 of the current application teaches that Otvos teaches accurate measurements using the TMA control.], and wherein the target analytes include lipoproteins [¶0058-0059, wherein it is possible to determine the concentrations of the different constituent lipoprotein classes. ¶0088, the concentrations of LDL, HDL, and VLDL can be determined. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Bradshaw with the teachings of Otvos because both Bradshaw and Otvos are in the field of determining concentrations of substances using NMR [Bradshaw – Pages 13-14; Otvos - ¶0025] and because both Bradshaw and Otvos teach that temperature has an effect on determining concentrations using NMR [Bradshaw – Pages 13-14; Otvos - ¶0061; ¶0109-0110]. Otvos further teaches that it is known in the art to provide temperature sensors in multiple different locations including inside and proximate the NMR system [Otvos - ¶0061; ¶0109-0110].

Regarding claim 37, Bradshaw and Otvos teach the limitations of claim 34, which this claim depends from.
	Bradshaw further teaches wherein the defined ambient temperature range is between 60-85 degrees F [Page 14, the Temperature range also includes 20 (68 degrees F) and 39 degrees C (85 degrees F). See also rest of reference.], and wherein the measurements are of boron in human blood plasma or serum in vitro biosamples [Pages 13-14, wherein the concentration of boron is determined. Page 18, Blood samples containing Boron are experimented on. See claim 3 and rest of reference for blood serum. Further, the reference teaches using in vitro samples.].
	However, Bradshaw is silent in teaching wherein the target analytes include lipoproteins.
	Otvos further teaches wherein the measurements are of lipoproteins in human blood plasma or serum in vitro biosamples [¶0058-0059, wherein it is possible to determine the concentrations of the different constituent lipoprotein classes. ¶0088, the concentrations of LDL, HDL, and VLDL can be determined. See also ¶0050 and rest of reference.]
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Bradshaw with the teachings of Otvos because both Bradshaw and Otvos are in the field of determining concentrations of substances using NMR [Bradshaw – Pages 13-14; Otvos - ¶0025] and because both Bradshaw and Otvos teach that temperature has an effect on determining concentrations using NMR [Bradshaw – Pages 13-14; Otvos - ¶0061; ¶0109-0110]. Otvos further teaches that it is known in the art to provide temperature sensors in multiple different locations including inside and proximate the NMR system [Otvos - ¶0061; ¶0109-0110].

Regarding claim 38, Bradshaw and Otvos teach the limitations of claim 37, which this claim depends from.
	Bradshaw is silent in teaching wherein the computer program code that adjusts the NMR signal intensity is configured to generate measurements that are accurate to within +/- 
	Otvos, which is also in the field of NMR, teaches wherein the computer program code that adjusts the NMR signal intensity is configured to generate measurements that are accurate to within +/- 2%, as evaluated using a trimethyl acetic acid (TMA) control over a temperature range [¶0126, wherein a TMA control is used and therefore, will be accurate according to the +/- 2%. See also rest of reference. ¶0104 of the current application teaches that Otvos teaches accurate measurements using the TMA control.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Bradshaw with the teachings of Otvos because both Bradshaw and Otvos are in the field of determining concentrations of substances using NMR [Bradshaw – Pages 13-14; Otvos - ¶0025] and because both Bradshaw and Otvos teach that temperature has an effect on determining concentrations using NMR [Bradshaw – Pages 13-14; Otvos - ¶0061; ¶0109-0110]. Otvos further teaches that it is known in the art to provide temperature sensors in multiple different locations including inside and proximate the NMR system [Otvos - ¶0061; ¶0109-0110].

Regarding claim 39, Bradshaw and Otvos teach the limitations of claim 34, which this claim depends from.
	Bradshaw further teaches wherein the computer program code that adjusts NMR signal intensity is configured to adjust the NMR signal using different correction factors over at least about 12 degrees F (about 7 degrees C) within the defined ambient temperature range [Page 14, the Temperature range also includes 20 (68 degrees F) and 39 degrees C (85 degrees F). See also rest of reference.].

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Bradshaw, in view of previously cited Otvos, in further view of Konijn (US 2007/0080689).

Regarding claim 19, Bradshaw and Otvos teach the limitations of claim 17, which this claim depends from.
	However, Bradshaw and Otvos are silent in teaching wherein the at least one temperature sensor includes a sensor that resides proximate a mixer box in the NMR console.
	Konijn, which is also in the field of NMR, teaches wherein the at least one temperature sensor includes a sensor that resides proximate a mixer box in the NMR console [Fig. 2 and ¶0032. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Bradshaw and Otvos with the teachings of Konijn because Bradshaw and Otvos teach measuring temperatures using thermal sensors with NMR apparatuses and Konijn also teaches that it is known in the art to measure the temperature of mixer boxes in NMR apparatuses [Konijn - Fig. 2 and ¶0032. See also rest of reference.].

Claims 40 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Bradshaw, in view of previously cited Otvos, in further view of Hoffman (“Temperature Dependence of NMR Secondary References for D20 and (CD3)2S0 Solutions”).

Regarding claim 40, Bradshaw and Otvos teach the limitations of claim 34, which this claim depends from.
	Bradshaw further teaches wherein the computer readable program code configured to adjust the NMR signal intensity comprises computer readable program code that defines a temperature sensitivity associated with the model [See equation 3 and rest of reference.].
	However, Bradshaw and Otvos are silent in teaching a slope of temperature sensitivity associated with the model.
	Hoffman, which is in the field of NMR, teaches wherein the computer readable program code configured to adjust the NMR signal comprises computer readable program code that defines a slope of temperature sensitivity associated with the model [See Table 1 equations and abstract. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Bradshaw and Otvos with the teachings of Hoffman is similar to both Bradshaw and Otvos and teaches that temperature has an effect on NMR signals and Hoffman further teaches that it is known that certain aspects of the NMR signal vary linearly with temperature and need to be corrected for temperature variations [Hoffman – see abstract and Table 1. See also rest of reference.]. 

Regarding claim 42, Bradshaw and Otvos teach the limitations of claim 34, which this claim depends from.
	Bradshaw further teaches wherein a model [See equation 3 and rest of reference.].
	However, Bradshaw and Otvos are silent in teaching wherein the model is a linear model.
	Hoffman, which is also in the field of NMR, teaches wherein the model is a linear model [See Table 1 equations and abstract. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Bradshaw and Otvos with the teachings of Hoffman is similar to both Bradshaw and Otvos and teaches that temperature has an effect on NMR signals and Hoffman further teaches that it is known that certain aspects of the NMR signal vary linearly with temperature and need to be corrected for temperature variations [Hoffman – see abstract and Table 1. See also rest of reference.]. 

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Bradshaw, in view of previously cited Otvos, in further view of Wider (“Measuring Protein Concentrations by NMR Spectroscopy”).

Regarding claim 43, Bradshaw and Otvos teach the limitations of claim 34, which this claim depends from.
	Bradshaw further teaches wherein a model [See equation 3 and rest of reference.].

	Wider, which is also in the field of NMR, teaches wherein the model is a non-linear model [See the non-linear model of Fig. 2B. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Bradshaw and Otvos with the teachings of Wider because Wider is similar to both Bradshaw and Otvos in that Wider also teaches determining concentrations of substances using NMR and Wider teaches that it is known that at least for some substances, the concentration varies non-linearly with temperature [Wider – See Fig. 2b and rest of reference.] and therefore, the concentration needs to be corrected for temperature variations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.